DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the prior office action have been considered but are moot because the new ground of rejection does not rely on any singular reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to recite that the previously indicated slit is now shorter than the waveguides it sits between. It is noted that the prior art does not limit slit length and adjusting the length would at least be within the level of ordinary skill in the art in terms of adjusting a known variable. The newly cited art below has multiple embodiments where some are full length and some slits are shorter.  Clarified rejection follows below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackie (cited in prior office action) in view of US 2010/0172610 to Gates et al.
Mackie discloses in figures 2 and 5-7, a light polarizing element comprising: 
a first port waveguide (21; figure 2); 
two second port waveguides (22; figure 2); and 
a multi-mode interference waveguide (23; figure 2) optically connected to the first port waveguide and the two second port waveguides, 
the multi-mode interference waveguide having at least one slit (portion between the two numerals “23” in figure 2) formed therein, the at least one slit having a shape that enables the multi-mode interference wave guide to give different effective refractive indexes to respective mutually orthogonal polarized light waves input from the first port waveguide, thereby separating the mutually orthogonal polarized light waves, and that enables the separated mutually orthogonal polarized light waves to be output from the respective two second port waveguides (the abstract describes the function of the changing refractive index along a longitudinal portion of the interference region).
As to claim 2, the slit runs the entire length of the interference region from the input port to the two output ports (figure 2).
As to claim 3, a plurality of slits are formed (figure 7).
As to claim 4, the slit is a straight line (figure 2). 
As to claim 5, a slot width falls within the claimed range (column 7, line 61). 
As to claim 6, the difference in refractive index is disclosed in the prior art as Zn (column 10, line 40) and the tables that follow have such a refractive index that falls into the inequality range that the difference is greater than 0.7% (ie. L/2).
Claim 8 relates to the above but recites the slit being parallel to the direction extending between the ports. This is disclosed in figure 2.  
Claim 9 is a method claim that relates to the providing of the above structure. No specific steps are recited for the forming of the slit.
In re Rose, 105 USPQ 237 (CCPA 1955).
	Gates discloses an embodiment in figure 5 with segmented slit portions to adjust and modify properties of the waveguide channels. 
	It would have been obvious to one having ordinary skill in the art to adjust the length of the slit to modify optical properties as taught by Gates in the invention of Mackie. Further, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackie in view of Gates and further in view of US 2016/0246001 to Uchida et al.
Mackie in view of Gates discloses the invention as claimed except for the use of a waveguide material containing zirconia. It is noted that such a material is well known and used in the waveguiding art as a dopant to alter the refractive index of a planar waveguide.
Uchida teaches such a material in the background of invention (paragraph 5) and the usefulness of such in an interference element (paragraph 45) to adjust the refractive index difference and a waveguide length for optimal performance.
It would have been obvious to one having ordinary skill in the art to use the zirconia material as taught by Uchida in the invention of Mackie in view of Gates to downsize the waveguide element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2014/0212137 (length of groove/slit can be adjusted; paragraph 46).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883